APPENDIX B THE DREYFUS FAMILY OF FUNDS (The Dreyfus/Laurel Funds Included on Schedule A) Rule 18f-3 Plan Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act"), requires that the Board of an investment company desiring to offer multiple classes pursuant to said Rule adopt a plan setting forth the separate arrangement and expense allocation of each class, and any related conversion features or exchange privileges. The Dreyfus/Laurel Funds, Inc. (the "Company") desires to offer multiple classes in accordance with Rule 18f-3 with respect to each series of the Company listed on Schedule A attached hereto, as such Schedule may be revised from time to time (each, a "Fund"), and the Company's Board, including a majority of the Board members who are not "interested persons" (as defined in the 1940 Act), has determined that the following plan is in the best interests of each class individually and the Fund as a whole: 1. Class Designation: Fund shares shall be divided into Class I and Investor shares. 2. Differences in Services: The services offered to shareholders of each Class, as described in the Fund's prospectus or statement of additional information, shall be substantially the same. 3. Differences in Distribution Arrangements: Class I and Investor shares shall be offered at net asset value, and shall not be subject to any front-end or contingent deferred sales charges. Class I shares shall be offered at net asset value only to (i) bank trust departments , trust companies and insurance companies that have entered into agreements with the Fund's Distributor to offer Class I shares to their clients, (ii) institutional investors acting in a fiduciary, advisory, agency, custodial or similar capacity for qualified or non-qualified employee benefit plans, including 401(k), 403(b)(7), Keogh, pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, sole proprietorships, non-profit entities, trade or labor unions, or state and local governments ("Retirement Plans"), and IRAs set up under Simplified Employee Pension Plans ("SEP-IRAs"), but not including traditional IRAs, Roth IRAs, Coverdell Education Savings Accounts, IRA "Rollover Accounts," Salary Reduction Simplified Employee Pension Plans or Savings Incentive Match Plans for Employees (Class I shares may be purchased for a Retirement Plan or SEP-IRA only by a custodian, trustee, investment manager or other entity authorized to act on behalf of such Retirement Plan or SEP-IRA that has entered into an agreement with the Fund's Distributor to offer Class I shares to such Retirement Plan or SEP-IRA), (iii) law firms or attorneys acting as trustees or executors/administrators, (iv) foundations and endowments that make an initial investment in the Fund of at least $1 million, (v) sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code of 1986, as amended, that maintain an omnibus account with the Fund and do not require shareholder tax reporting or 529 account support responsibilities from the Fund's Distributor, (vi) advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available, (vii) certain institutional clients of an investment advisory subsidiary of The Bank of New York Mellon Corporation approved by The Dreyfus Corporation, (viii) certain funds in the Dreyfus Family of Funds and series of BNY Mellon Funds Trust, and (ix) unaffiliated investment companies approved by the Fund's Distributor . Investor shares of the Fund are designed primarily for investors who are investing directly with the Fund through the Fund's Distributor or other entities that have entered into agreements with the Distributor to sell such shares. Investor shares of the Fund shall be subject to a fee at the annual rate of .25% of the value of the Fund's average daily net assets attributable to Investor shares, pursuant to a Distribution Plan adopted in accordance with Rule 12b-1 under the 1940 Act, for shareholder servicing activities and for activities and expenses primarily intended to result in the sale of Investor shares of the Fund. 4. Expense Allocation: The following expenses shall be allocated, to the extent practicable, on a Class-by-Class basis: (a) fees under the Distribution Plan; (b) printing and postage expenses related to preparing and distributing materials, such as shareholder reports, prospectuses and proxies, to current shareholders of a specific Class; (c) Securities and Exchange Commission and Blue Sky registration fees incurred by a specific Class; (d) the expense of administrative personnel and services as required to support the shareholders of a specific Class; (e) litigation or other legal expenses relating solely to a specific Class; (f) transfer agent fees identified by the Fund's transfer agent as being attributable to a specific Class; and (g) Board members' fees incurred as a result of issues relating to a specific Class. - 2 - 5. Conversion Features: No Class shall be subject to any automatic conversion feature. Shares of one Class of a Fund may be converted into shares of another Class of the Fund , provided the shareholder requesting the conversion meet s the eligibility requirements for the purchase of the new Class of shares of the Fund . 6. Exchange Privileges: Shares of a Class shall be exchangeable only for (a) shares of the same Class of other investment companies managed or administered by The Dreyfus Corporation or its affiliates as specified from time to time and, except for shares held through financial intermediary brokerage platforms, (b) shares of certain other Classes of such investment companies or shares of certain other investment companies as specified from time to time. Dated: April 26, 1995 Amended as of: August 31, 2016 - 3 - SCHEDULE A Name of Fund Dreyfus Bond Market Index Fund A- 1
